Citation Nr: 0824144	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
an acquired neuro-psychiatric disorder.

2.  Entitlement to service connection for an acquired neuro-
psychiatric disorder, to include schizophrenic reaction, 
schizophrenia, bipolar disorder, and manic depressive 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Representative


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The appellant served as a reservist from July 30, 1968 to 
September 11, 1969.  His only active duty time was active 
duty for training from September 14, 1968 to September 27, 
1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, in which service connection 
for bipolar disorder with manic depression was denied.

In the September 2002 decision, the RO apparently reopened 
the previously denied claim for service connection for an 
acquired neuro-psychiatric disorder and denied entitlement to 
service connection for bipolar disorder with manic depression 
on the merits.  However, before considering a claim that has 
previously been adjudicated, the Board must determine that 
new and material evidence was presented or secured for the 
claim, as a jurisdictional matter.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).  The issues have thus been 
recharacterized as presented on the first page of this 
decision.

In September 2006, the appellant's representative testified 
in his behalf before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

In February 2007, the Board remanded the appellant's claim 
for development required under the Veterans Claims' 
Assistance Act of 2000, including obtaining Social Security 
Administration (SSA) records and VA treatment records.  These 
records have been obtained.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
an acquired neuro-psychiatric disorder.  The appellant 
submitted a notice of disagreement to this decision but did 
not timely perfect his appeal.

2.  The additional evidence received since the December 1994 
rating decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The preponderance of the medical evidence is against a 
finding that an acquired neuro-psychiatric disorder, to 
include schizophrenic reaction, schizophrenia, bipolar 
disorder, and manic depressive illness, is the result of 
active service.


CONCLUSIONS OF LAW

1.  The unappealed December 1994 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2007).

2.  Evidence received since the December 1994 rating decision 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et seq., 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a) (effective prior to August 2, 2001).

3.  The criteria of entitlement to service connection for an 
acquired neuro-psychiatric disorder to include schizophrenic 
reaction, schizophrenia, bipolar disorder, and manic 
depressive illness have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

No notice was provided the appellant concerning the claim to 
reopen the previously denied claim for service connection for 
an acquired neuro-psychiatric disorder.  But, the Board is 
reopening the previously denied claim and the claim was 
remanded for, among other things, proper VCAA notification.  
VCAA notice was provided in February 2002, with additional 
notice including that concerning regulations governing 
disability evaluations and effective dates in February 2007.  
The notification complied with the requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) in that it identified 
the evidence necessary to substantiate the claim.  In 
addition, it identified the relative duties of VA and the 
claimant to obtain evidence.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The claim was subsequently re-adjudicated in a March 2008 
supplemental statements of the case.  Thus, the duty to 
notify has been satisfied with respect to VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate his claim.  See Sanders v. Nicholson, 487 F.3d 
88 (Fed. Cir. 2007).

VA obtained service medical records, assisted the claimant in 
obtaining evidence including private medical records and VA 
treatment records, accorded the claimant VA examination, and 
afforded the claimant the opportunity to give testimony 
before the Board.  The appellant was hospitalized at the time 
of his hearing, but his representative testified on his 
behalf.  All known and available records have been obtained 
and associated with the appellant's claims file and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  New and Material Evidence

In December 1994, the RO declined to reopen the previously 
denied claim for service connection for a nervous disorder, 
to include schizophrenia.  The RO observed that the evidence 
submitted by the appellant was essentially duplicative of 
that already of record.  In addition, the appellant's 
statements that he had to hide his depression during his 
active duty were insufficient to establish that the diagnosed 
schizophrenia was incurred in or aggravated by his period of 
active duty for training.  

The appellant submitted a notice of disagreement as to this 
decision, but did not submit a timely substantive appeal.  

Prior unappealed rating decisions are final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App. 145 (1991).  When determining whether 
the evidence is new and material, VA must determined whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001) in order to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108; and if the claim is reopened, VA must determine 
whether VA's duty to assist has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  Under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. As the appellant filed his 
claim prior to August 2001, this regulation applies.  

Since the December 1994 rating decision, numerous VA and non-
VA hospital and outpatient records, including SSA records, 
have been received showing diagnoses of bipolar disorder, 
schizophrenia, and manic depressive illness of long duration.  

This evidence is new in that it was not previously of record.  
In addition, construed in a light most favorable to the 
appellant, this evidence presents a continuity of neuro-
psychiatric symptomatology from shortly following his 
discharge from active duty for training in 1968 to the 
present.  The evidence is therefore also material.  See 
38 C.F.R. § 3.102.

Accordingly, reopening the previously denied claim for an 
acquired neuro-psychiatric disorder is warranted.

III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6.

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Thus, with respect to the appellant's U.S. Naval 
Reserve service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or injury (not disease) 
incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 101(22)-(24), 106, 1110; 38 C.F.R. 
§§ 3.6, 3.303.  See also Brooks v. Brown, 5 Vet. App. 484, 
487 (1993).

Certain evidentiary presumptions-such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service of 90 days or greater during a 
period of war or after December 31, 1946-are provided by law 
to assist veterans in establishing service connection for a 
disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304(b), 3.306, 3.3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extent to those who claim service connection based on a 
period of ACDUTRA or inactive duty for training.  Paulson v. 
Brown, 7 Vet. App. 466, 470-71 (1995).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training. See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994). Service department records are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.

In this case, the appellant avers that his currently 
diagnosed neuro-psychiatric disorder is the result of his 
period of ACDUTRA.

The appellant's report of medical history and examination at 
entrance into U.S. Naval Reserve service documented no 
psychological or psychiatric history, observations, 
abnormalities, or other findings.  Service medical records 
reflect the appellant was found fit for service in July 1968 
and again certified as fit for duty on September 18, 1968.  
He was found fit for transfer for further active duty for 
training on October 22, 1968.

However, an entry dated October 30, 1968 reflects that an 
illness report had been received by a private physician 
stating the appellant was hospitalized at a private 
institution for depressive reaction and possible schizoid 
problem.  Follow-up care was anticipated to take from three 
to six months.  The physician opined it was possible the 
appellant could return to service thereafter.  A letter 
provided by a private hospital shows that the appellant was 
hospitalized from October 19, 1968 to November 13, 1968, and 
from November 14, 1968 to February 27, 1969.  In June 1969, 
service medical records show that an opinion was requested 
concerning the appellant's continued fitness for duty.  The 
entry noted the appellant had been treated in hospital for 
mental illness on two occasions with ten electric shock and 
50 insulin shock treatments.  The report of psychiatric 
consultation is dated in July 1969 and found that the 
appellant manifested schizophrenic reaction, acute paranoid 
type.  He was found unfit for duty.  There are no entries 
during the appellant's active duty for training concerning 
any complaints, observations, findings of or treatment for 
any psychiatric symptomatology, or any notations of 
psychiatric defects, abnormalities, or diagnoses.

Reports of medical history and examination at discharge from 
reserve service reflect the appellant had been hospitalized 
from October 14, 1968 to February 27, 1969 and had been seen 
from February 27, 1969 to the present for a nervous 
breakdown.  The examining physician found the appellant 
unqualified for annual duty as well as retention in the U.S. 
Naval Reserve due to mental illness diagnosed as 
schizophrenic reaction, acute paranoid type.  

Service personnel records and records for the service 
department reflect that the appellant entered service with 
the U.S. Navy Reserve in July 1968 and was discharged in 
September 1969.  An administrative entry notes that he was 
given an honorable discharge from the U.S. Naval Reserve at 
the convenience of the government for physical disability.  A 
DD Form 214 was not issued. The service department certified 
that the appellant performed no active service other than 
active duty for training from September 14 to September 27, 
1968.  This was confirmed by the National Personnel Records 
Center (NPRC).  A point capture sheet further demonstrates 
that the appellant received no other active duty points than 
14 points received for the time period from July 30 to 
September 30, 1968.  

Private hospital records dated in 1968 and 1969 show the 
appellant was hospitalized and diagnosed with paranoid type 
schizophrenia.  Private and VA treatment records from 1969 to 
the present reflect continuing complaints of and treatment 
for various neuro-psychiatric complaints including manic 
depressive illness, schizophrenia, and bipolar disorder.  SSA 
records show the appellant was awarded disability benefits 
for a primary diagnosis of paranoid schizophrenia and other 
functional psychotic disorders in March 2004, with onset in 
1983.  VA examination conducted in February 2002 reflects a 
diagnosis of bipolar disorder.  

The medical evidence reflects no findings or opinions 
establishing that any of the appellant's acquired neuro-
psychiatric disorders are the result of his period of active 
duty for training.  Importantly, while the 1968 and 1969 
hospital records note the appellant's participation in the 
U.S. Naval Reserve and his completion of a recent two-week 
period of active duty for training, no medical professional 
linked the appellant's presenting psychiatric symptomatology 
with his recent military duty.  Moreover, neither 
contemporaneous nor current treatment records show that the 
appellant himself discussed any injury or event during his 
active duty for training that may have been a factor in his 
nervous breakdown.

The initial diagnosis of schizophrenia was rendered in 
October-November 1968-well within one year following the 
appellant's discharge from active duty for training on 
September 27, 1968.  However, the presumption for psychoses 
afforded in the regulations does not apply to periods of 
active service less than 90 days in duration.  See §§ 3.307, 
3.309.  As above noted, service personnel records, NPRC, and 
the service department itself establishes that the 
appellant's only active service was active duty for training 
from September 14 to September 27, 1968-a duration of 14 
days.  There is no documentation that he performed any active 
duty beyond this-despite the notation in the service medical 
records on October 22, 1968 that he was released to further 
active duty for training.  The Board is constrained by the 
service department records concerning the appellant's periods 
of active duty for training and any active service.  See 
Cahall, and Duro, supra.  Thus, the presumption cannot apply.

Service personnel records show that the appellant accumulated 
points for inactive duty for training from October 1, 1968 to 
December 31, 1968 and from April 1, 1969 to June 30, 1969.  
However, as noted above, service connection for a disease 
entity cannot be based on inactive duty for training.  See 
Brooks, supra.  The appellant has not alleged-nor does the 
medical evidence present any opinions or findings of-an 
injury during his period of inactive duty for training that 
resulted in an acquired neuro-psychiatric disability.  

Where as here, the determinative issue involves medical 
opinion of etiology, competent medical evidence is required 
to support the claim. The appellant is not competent to offer 
an opinion as to medical causation, consequently his 
statements that his currently diagnosed acquired neuro-
psychiatric disorder, to include bipolar disorder, 
schizophrenic reaction, schizophrenia, and manic depressive 
illness is the result of his active duty for training cannot 
constitute competent medical evidence of a nexus between his 
current disability and active service. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim for 
service connection for an acquired neuro-psychiatric disorder 
to include bipolar disorder, schizophrenic reaction, 
schizophrenia, and manic depressive illness, there is no 
doubt to be resolved; and service connection is not 
warranted.


ORDER

New and material evidence having been received, the 
previously denied claim for an acquired neuro-psychiatric 
disorder is reopened.

Service connection for an acquired neuro-psychiatric disorder 
to include bipolar disorder, schizophrenic reaction, 
schizophrenia, and manic depressive illness is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


